                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

JENIFER LYNE KNIGHTON,                         §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §    Civil Action No. 4:18-cv-00792-P-BP
                                               §
UNIVERSITY OF TEXAS AT                         §
ARLINGTON, et al.,                             §
                                               §
       Defendants.                             §

                FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court are the Motion for Summary Judgment (ECF No. 88), Brief in Support

(ECF No. 89), and Appendix in Support (ECF No. 90) filed on February 9, 2021 by Defendants

University of Texas at Arlington (“UTA”), Dawnetta Smith, Debra Woody, Eddie Freeman, Jean

Hood, Vistasp Karbhari, and Shelby Boseman (collectively the “Defendants”); the Response and

Objection (ECF No. 93) and Brief in Support (ECF No. 94) filed by Plaintiff Jenifer Lyne Knighton

(“Knighton”) on March 2, 2021; and the Defendants’ Reply (ECF No. 95) filed on March 9, 2021.

Although the Motion and Reply were filed on behalf of Defendants, Defendant UTA is the only

remaining defendant, and the Brief in Support of the Motion refers solely to UTA as the moving

party. See ECF No. 89 at 24.

       After considering the pleadings and applicable legal authorities, the undersigned

RECOMMENDS that United States District Judge Mark T. Pittman GRANT the Motion for

Summary Judgment (ECF No. 88).
I.     FACTUAL BACKGROUND

       In this discrimination case, Knighton sues UTA alleging that it violated Title VI of the

Civil Rights Act of 1964 (“Title VI”) and Title IX of the Education Amendments of 1972, 20

U.S.C. § 1681(a) (“Title IX”). ECF No. 31. Knighton was a student in UTA’s Master of Social

Work program and was in the process of completing her required field education internship at the

Wellspring Family and Community Institute (“Wellspring”). ECF No. 89 at 6. Knighton reported

to UTA that David Jones (“Jones”), the owner of Wellspring, demonstrated “inappropriate,

intimidating, and controlling behaviors.” ECF No. 31 at 8. Knighton also reported that Jones

charged her and other students money in exchange for Wellspring staff members signing off on

the students’ field placement hours. Id. at 9.

       UTA removed the students, including Knighton, from their placement at Wellspring and

investigated Knighton’s complaint. ECF No. 89 at 9. Knighton viewed this removal as a

disciplinary action and felt that she was wrongfully discharged. ECF No. 31 at 12. UTA contends

that Knighton wanted to leave Wellspring, and it worked with Knighton to find another placement

so that she could complete her field hours. ECF No. 89 at 9. When these attempts were

unsuccessful, UTA gave Knighton special permission to withdraw from the course. Id. at 9-10.

However, Knighton was unhappy because she wanted to receive an “incomplete” grade for the

course. Id. Knighton viewed this action by UTA as a punishment. ECF No. 31 at 12-13.

       As part of its investigation, UTA spoke to Jones, who complained about Knighton’s

performance at Wellspring. ECF No. 89 at 9-10. On March 2, 2018, Knighton lodged another

complaint with UTA concerning the way it handled the investigation into her complaint. Id. at 11.

UTA’s investigation did not reveal any violations of Title IX, Equal Opportunity Services, or

university policies by any of its employees. Id. at 11. Ultimately, Knighton decided to withdraw



                                                 2
from the course, and UTA refunded her tuition for the class. Id. at 9. Knighton did not return to

UTA. ECF No. 31 at 16.

       Knighton filed suit on September 24, 2018, against UTA, Dawnetta Smith, Debra Woody,

Eddie Freeman, Jean Hood, Vistasp Karbhari, and Shelby Boseman. ECF No. 1. Senior United

States District Judge Terry R. Means ordered Knighton to file an amended complaint in accordance

with Federal Civil Procedure Rule 8(a). ECF No. 30. On January 14, 2019, Knighton filed her

Amended Complaint asserting various causes of action against UTA and several of its employees

in their individual and official capacities. She sued UTA for: (1) Title IX gender discrimination;

(2) Title IX retaliation; (3) violation of the Americans with Disabilities Act of 1990 (“ADA”); (4)

failure to respond and/or accommodate in violation of Title VI; and (5) race discrimination in

violation of Title VI. She sued the individual defendants for (6) negligent infliction of emotional

distress; (7) equal protection violations under 42 U.S.C. § 1983; (8) conspiracy against rights; (9)

substantive due process violations under § 1983; and (10) Fourteenth Amendment due process

violations under § 1983. Additionally, she claimed (11) defamation per se against Dawnetta Smith

and Eddie Freeman; (12) breach of contract against UTA; and (13) interference with a prospective

business relationship against the individual defendants. ECF No 31. On October 9, 2019, Judge

Means transferred the case to Judge Pittman. On March 27, 2020 Judge Pittman granted in part the

Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint (ECF No. 41), leaving

only Knighton’s claims against UTA for gender discrimination and retaliation under Title IX and

failure to respond and/or accommodate and race discrimination under Title VI. ECF No. 49.

       UTA now moves for summary judgment on each of Knighton’s remaining claims, asserting

that: (1) there is no evidence that UTA intentionally discriminated against Knighton on the basis

of sex or race; (2) Knighton does not allege facts that that amount to discrimination or harassment



                                                 3
under Title VI or Title IX; (3) even if Knighton’s claims do not fail as a matter of law, there is no

genuine issue of material fact that UTA responded to and investigated her complaints in a manner

that was not deliberately indifferent as a matter of law; (4) Knighton’s retaliation claim is

unfounded; and (5) Knighton’s claims for injunctive relief are moot and claims for punitive

damages are unavailable under Title VI and Title IX. ECF No. 89 at 14.

II.    LEGAL STANDARD

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper

when the pleadings and evidence illustrate that no genuine issue exists as to any material fact and

the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56; Slaughter v. Southern

Talc Co., 949 F.2d 167, 170 (5th Cir. 1991). Disputes concerning material facts are genuine if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Douglass

v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996) (en banc) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). An issue is “material” if it involves a fact that

might affect the outcome of the suit under the governing law. Anderson, 477 U.S. at 248; Burgos

v. Southwestern Bell Telephone Co., 20 F.3d 633, 635 (5th Cir. 1994). “The movant bears the

burden of identifying those portions of the record it believes demonstrate the absence of a genuine

issue of material fact.” Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 261 (5th Cir. 2007) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322-25 (1986)).

       When a movant carries its initial burden, the burden then shifts to the nonmovant to show

that the entry of summary judgment is inappropriate. Celotex, 477 U.S. at 322-24; Duckett v. City

of Cedar Park, Tex., 950 F.2d 272, 276 (5th Cir. 1992). Although the nonmovant may satisfy this

burden by tendering depositions, affidavits, and other competent evidence, “conclusory

allegations, speculation, and unsubstantiated assertions are inadequate to satisfy the nonmovant’s



                                                  4
burden,” Douglass, 79 F.3d at 1429, as “the adverse party’s response . . . must set forth specific

facts showing that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). Merely colorable

evidence or evidence not significantly probative, however, will not defeat a properly supported

motion for summary judgment. Anderson, 477 U.S. at 249-50. Furthermore, a mere scintilla of

evidence will not defeat a motion for summary judgment. Anderson, 477 U.S. at 252; Davis v.

Chevron U.S.A., Inc., 14 F.3d 1082, 1086 (5th Cir. 1994).

       Summary judgment evidence is viewed in the light most favorable to the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd., v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Rosado v. Deters, 5 F.3d 119, 123 (5th Cir. 1993). In addition, factual controversies are resolved

in favor of the nonmovant, but only when both parties have submitted evidence of contradictory

facts, thus creating an actual controversy. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). In the absence of any proof, however, the Court does not assume that the

nonmovant could or would prove the necessary facts. Id.

       In making its determination on the motion, the Court looks at the full record including the

pleadings, depositions, answers to interrogatories, admissions, and affidavits. Fed. R. Civ. P. 56(c);

Williams v. Adams, 836 F.2d 958, 961 (5th Cir. 1988). However, “the [Court’s] function is not [ ]

to weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Anderson, 477 U.S. at 249. The movant’s motion for summary judgment

will be granted only if he meets his burden and the nonmovant fails to make the requisite showing

that a genuine issue exists as to any material fact. Fed. R. Civ. P. 56(e)(2).

III.   ANALYSIS

       A. Title IX and Title VI claims

       Title IX provides that “[n]o person in the United States shall, on the basis of sex, be



                                                  5
excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance . . . .” 20 U.S.C. § 1681(a).

Title VI provides that no person shall, “on the ground of race, color, or national origin, be excluded

from participation in, be denied the benefit of, or be subjected to discrimination under any program

or activity receiving financial assistance.” 42 U.S.C. § 2000d et seq.

       The intent of Congress in passing Title IX and Title VI was to prohibit discriminatory

practices based on sex or race by federally-funded institutions. Gebser v. Lago Vista Indep. Sch.

Dist., 524 U.S. 274, 286 (1998). Title IX was modeled after Title VI, and the “two statutes operate

in the same manner.” Id. (citing Guardians Assn. v. Civil Serv. Comm’n of New York City, 463

U.S. 582, 599 (1983)); Sewell v. Monroe City Sch. Bd., 974 F.3d 577, 583 (5th Cir. 2020). Title

IX and Title VI provide for enforcement through an implied private right of action for injunctive

relief or monetary damages. Cannon v. Univ. of Chi., 441 U.S. 677, 694-96 (1979).

               1.      Knighton has not presented evidence to show a genuine issue of material
                       fact that UTA intentionally discriminated against her under either Title IX
                       or Title VI.

       Knighton argues that UTA discriminated against her because of her sex and race “when it

failed to respond appropriately to her complaint of sexual harassment and gender-discrimination.”

ECF No. 31 at 16, 23. Additionally, she claims that UTA discriminated against her on the basis of

race when it failed to respond to her complaints of extortion. Id. at 21. UTA responds that Knighton

fails to demonstrate a genuine issue of material fact because she presented only her conclusory

arguments that she was discriminated against and no summary judgment evidence that the

discrimination was intentional. ECF No. 89 at 9. In her response, Knighton asserts that she UTA

“provided this Court with false and misleading information,” and “discovery has not been properly

conducted.” ECF No. 94 at 1, 3. UTA replies that Knighton has not identified any evidence in the

record that supports her claims. ECF No. 95 at 1.
                                                  6
       Under Title IX, a plaintiff must establish that the alleged discrimination against her was

intentional. Walter v. Birdville Indep. Sch. Dist., No. 4:18-cv-301-A, 2018 WL 3974714, at *2

(N.D. Tex. Aug. 20, 2018) (citing Fort v. Dallas Indep. Sch. Dist., 82 F.3d 414, 1996 WL 167072,

at *3 (5th Cir. 1996)). A plaintiff can establish intentional discrimination by presenting evidence

of an official policy of discrimination or by showing an institution was deliberately indifferent to

acts of discrimination of which the institution had actual knowledge. Gebser, 524 U.S. 290; Davis

ex rel. Lashonda D. v. Monroe Cnty. Bd. Of Educ., 526 U.S. 629, 642 (1999); Jackson v.

Birmingham Bd. Of Educ., 544 U.S. 167, 182 (2005). “To violate Title IX, a funding recipient

need not have intended to violate Title IX, but need only have intended to treat women differently.”

Poloceno v. Dallas Indep. Sch. Dist., No. 3:18-cv-01284-E, 2019 WL 7305216, at *2 (N.D. Tex.

Dec. 30, 2019), aff'd, 826 F. App'x 359 (5th Cir. 2020) (citing Pederson v. La. State Univ., 213

F.3d 858, 881 (5th Cir. 2000)). Section 601 of Title VI prohibits only intentional discrimination.

Alexander v. Sandoval, 532 U.S. 275, 281 (2001) (citing Alexander v. Choate, 469 U.S. 287, 293

(1985)).

       Knighton has not offered summary judgment evidence to prove that UTA intentionally

treated her differently during the investigation of her sex discrimination and harassment claims.

ECF No. 31 at 7-16. She alleged discrimination based on her gender, but did not offer evidence

that any unlawful bias affected the school’s response. Id. at 16-17. Such evidence is necessary to

present an issue for trial on this point. Klocke v. Univ. of Tex. at Arlington, 938 F.3d 204, 211 (5th

Cir. 2019). Moreover, Knighton never alleged or offered competent summary judgment evidence

to show that other male students who made similar complaints were treated better or differently

than she was because of their sex. See ECF No. 31 at 16-17. The Fifth Circuit has held that evidence

of similarly situated comparators who were treated more favorably can be sufficient evidence, for



                                                  7
summary judgment purposes. Klocke, 938 F.3d 213 (citing Keelan v. Majesco Software, Inc., 407

F.3d 332, 345 (5th Cir. 2005)). Thus, Knighton’s sex discrimination claim fails as a matter of law.

       Likewise, Knighton has not shown a genuine issue of material fact on her claim that UTA

intentionally discriminated against because of her race in responding to her complaints of sexual

harassment and extortion. Knighton attempts to demonstrate this by alleging that she was the only

student accused of misconduct and disciplined by the interruption of internship, and that she was

the only white student involved in the internship incident. ECF No. 31 at 22, 24. However,

Knighton did not offer competent summary judgment evidence that UTA treated students of a

different race from her better or differently in connection with their complaints. See id. at 21-25.

Knighton only offers her subjective opinions that UTA discriminated against her, and without

evidence to support her claims, she failed to present a genuine issue of material fact for trial that

UTA intentionally discriminated against her on the basis of her race. Ramsey v. Henderson, 286

F.3d 264, 269 (5th Cir. 2002). Thus, Knighton’s race discrimination claims fail as a matter of law.

               2.      Knighton has not presented evidence to create a genuine issue of material
                       fact to establish UTA subjected her to discriminatory harassment.

       Knighton alleges that the harassment she experienced in her internship was “sufficiently

severe and pervasive to create hostile education environment.” ECF No. 31 at 16. She claims

further that UTA “failed to respond appropriately to her complaint of sexual harassment and

gender-discrimination.” Id. Knighton states that UTA’s failure to respond amounted to deliberate

indifference, and as a result she was subject to continuing discrimination, harassment, and loss of

educational opportunity. Id. UTA contends that its investigation of Knighton’s claims revealed

conduct that did not rise to the level of sexual harassment. ECF No 89 at 18. In her response to

UTA’s summary judgment motion, Knighton asserts that “an investigation never took place.” ECF

No. 94 at 2. UTA counters that Knighton has not identified any evidence in the record that supports

                                                 8
her claims. ECF No. 95 at 1.

       To prove discriminatory harassment under Title IX, Knighton must show that (1) there was

harassment that was so severe, pervasive, and objectively offensive that it effectively barred her

access to an educational opportunity or benefit, and (2) the funding recipient was deliberately

indifferent to the harassment. Sewell, 974 F.3d at 584. In evaluating cases brought under Title IX,

courts also rely on Title VII cases that found harassment if it caused a hostile environment. Sewell,

974 F.3d at 584 n.2 (citing Fennell v. Marion Indep. School Dist., 804 F.3d 389, 309 (5th Cir.

2015); Carder v. Cont’l Airlines Inc., 636 F.3d 172, 180 (5th Cir. 2011)); E.E.O.C v. Boh Bros.

Const. Co., L.L.C., 731 F.3d 444. 461 (5th Cir. 2013) (Title VII).

       In considering Knighton’s hostile environment claim, the Court first must determine if the

harassment was so severe, pervasive, and objectively offensive that it effectively barred

Knighton’s access to an educational opportunity or benefit. The Fifth Circuit uses a totality of the

circumstances test to determine whether the acts are objectively severe, pervasive, and offensive.

West v. City of Houston, Texas, 960 F.3d 736, 742 (5th Cir. 2020). The Court looks at the (1)

frequency of the acts, (2) severity, (3) physically threatening or humiliating, or mere offensive

utterance, and (4) whether it unreasonably interferes with the learning environment. Id.

       Knighton alleges that she was subjected to sexual harassment by Jones during her

internship. ECF No. 31 at 16. While Knighton’s pleadings describe instances of Jones hugging and

verbally insulting her, she offered no summary judgment evidence to support her claims. ECF No.

31 at 8. And even if she had, these isolated instances are not enough to establish frequency,

severity, or physically threatening or humiliation sufficient to support a hostile environment claim.

West, 960 F.3d at 742. Knighton claims that Jones intimidated her, but her subjective belief is not

sufficient for the Court’s review of her claims. Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)



                                                  9
(conduct must be such that a reasonable person would find it severe or pervasive enough to create

an objectively hostile environment). Knighton has not presented summary judgment evidence to

show Jones’s actions and comments rose to the level of being objectively offensive. ECF No. 31

at 6-16. Further, the evidence presented by UTA demonstrates that Knighton’s reaction under the

circumstances was unreasonable compared to the responses of her fellow students, and she was

the only student placed at Wellspring who did not accept a new placement after UTA removed its

students. ECF No. 90 at 101, 183. Finally, UTA has presented evidence that despite Knighton’s

claims, UTA investigated Knighton’s complaints and concluded that they did not rise to the level

of sexual harassment under university policies. Id. at 156, 176, 178-191. Therefore, under the

totality of the circumstances, Knighton has not produced any summary judgment evidence to

establish a genuine issue of material fact of whether she was subjected to sexual harassment that

was severe, pervasive, and offensive.

       Even if Knighton had presented evidence to raise a factual issue on harassment, she still

could not recover unless she presented evidence that UTA’s response to her complaints of

harassment amounted to deliberate indifference. To establish deliberate indifference, Knighton

must show that “the [UTA’s] response to the harassment or lack thereof is clearly unreasonable in

light of the known circumstances.” Davis, 526 U.S. at 648. Plaintiffs seeking to prove deliberate

indifference must meet a high burden; showing mere negligence or unreasonableness is not

enough. Id. at 649.

       Knighton alleged that UTA failed to respond to her complaint, but she has not presented

summary judgment evidence that UTA was deliberately indifferent to her complaint. ECF No. 31

at 16. UTA has presented summary judgment evidence that it investigated her complaints,

“interviewed witnesses, produced an investigation report, and considered any additional



                                               10
information Knighton wished to provide.” ECF No. 89 at 21; ECF No. 90 at 176-91. Knighton

failed to offer summary judgment evidence to raise a fact issue on this element. Because Knighton

did not offer evidence to show UTA’s deliberate indifference to her complaint, UTA is entitled to

summary judgment on this point.

               3.      Knighton has not presented evidence to create a genuine issue of material
                       fact to establish that UTA retaliated against her for filing her complaint.

       Knighton alleged a violation under Title IX that “she suffered a material adverse action by

being wrongfully disciplined through an interruption of internship and being discharged from

Wellspring after reporting sexual harassment and gender discrimination.” ECF No. 31 at 17-18.

In its summary judgment motion, UTA argues that there is no evidence that UTA took an adverse

action against Knighton. ECF No. 89 at 22. In her response, Knighton merely asserts that UTA has

“provided this Court with false and misleading information,” and “discovery has not been properly

conducted.” ECF No. 94 at 1, 3. UTA replied that Knighton has not identified any evidence in the

record that supports her claims. ECF No. 95 at 1.

       To establish a claim of retaliation a “plaintiff must show that the funding recipient or its

representatives took an adverse action against [her] because [she] complained of discrimination.”

Sewell, 974 F.3d 586 (citing Sanches v. Carrollton-Farmers Branch Indep. Sch. Dist., 647 F.3d

157, 170 (5th Cir. 2011)). A prima facie case of retaliation requires (1) that the student engaged in

a protected activity, (2) that the student suffered an adverse action, and (3) that there is a causal

link between the protected activity and the adverse action. Z.B. v. Irving Indep. Sch. Dist., No.

3:17-cv-2583-B, 2019 WL 2716504, at *4 (N.D. Tex. June 28, 2019), aff'd sub nom. Bhombal v.

Irving Indep. Sch. Dist., 809 F. App'x 233 (5th Cir. 2020) (citing Bisong v. Univ. of Houston, 493

F. Supp. 2d 896, 911 (S.D. Tex. 2007); Peters v. Jenney, 327 F.3d 307, 320 (4th Cir. 2003)).

Summary judgment for UTA is appropriate if Knighton cannot support all three elements. Id.


                                                 11
Knighton claims that she was subjected to an adverse action because she was “wrongfully

disciplined through an interruption of internship and discharged from Wellspring after reporting

sexual harassment and gender discrimination.” ECF No. 31 at 17-18.

       However, UTA presented competent summary judgment evidence that it did not discipline

Knighton or retaliate against her. The evidence shows that UTA tried to assist Knighton in finding

a new placement and gave her the option to apply her hours earned to the next semester. ECF No.

90 at 114-138, 182. It showed that UTA never required to complete more than the required number

of field placement hours. Id. at 69, 88. The evidence proved that UTA did not subject Knighton to

the ordinary disciplinary procedure associated with an Interruption of Field Placement form filed

by Jones. Id. at 135, 182, 184. And finally, the evidence showed that Knighton did not want to

return to Wellspring. Id. at 182, 184. Knighton offered no summary judgment evidence to

contradict what UTA proved, nor did she offer any evidence to demonstrate a causal link between

the alleged adverse actions and the protected activity. Because Knighton offered no summary

judgment evidence to support all three elements of her Title IX retaliation claim, summary

judgment for UTA is appropriate on this point.

       B.      UTA is entitled to summary judgment on Knighton’s claims for injunctive
               relief and punitive damages.

       Knighton requests the Court grant various forms of injunctive relief including ordering

UTA to: (1) abide by all state and federal laws; (2) release Plaintiff’s academic transcripts and a

letter of good standing; (3) hire non-affiliated third party for investigating its Title IX and

discrimination complaints for a minimum of 5 years; (4) review its Title IX and discrimination

policies and implement and follow new policies for students enrolled in UTA’s School of Social

Work; (5) write and publish through UTA the impacts of sexual harassment, retaliation, victim

blaming and how to recognize signs of such conduct; (6) hire a non-affiliated licensed third party

                                                 12
to educate its faculty on the harm of victim blaming after a student reports sexual harassment and

gender discrimination; (7) properly train and educate its faculty on mental health and the dangers

and warnings of suicidal thoughts; (8) have required monthly forums for faculty related to sexual

harassment of students, including practicum students; and (9) pay all cost of litigation in this case.

ECF No. 31 at 37-38. As acknowledged by Knighton, she is no longer enrolled at the UTA. Id. at

18. Given that Knighton is no longer enrolled, her request for injunctive relief is moot. See

Pederson, 213 F.3d 874, 877.

       Moreover, because she is not entitled to relief on her substantive claims against UTA,

Knighton’s claims for injunctive relief are not well-taken. A request for injunctive relief is not a

standalone claim, but instead depends on an underlying cause of action. See Crook v. Galaviz, 616

F. App’x 747, 753 (5th Cir. 2015); Cook v. Wells Fargo Bank, N.A., No. 3:10-CV-592-D, 2010

WL 2772445, at *4 (N.D. Tex. July 12, 2010).

       Further, Knighton cannot recover punitive damages from UTA under Title VI and IX.

Barnes v. Gorman, 536 U.S. 181 (2002) (punitive damages not available under Title VI); Minnis

v. Bd. of Sup'rs of Louisiana State Univ. & Agric. & Mech. Coll., 972 F. Supp. 2d 878, 889 (M.D.

La. 2013) (barring punitive damages under Title IX). Therefore, UTA is entitled to summary

judgment on Knighton’s claim for punitive damages.

IV.    CONCLUSION

       Knighton has failed to present summary judgment evidence to support her claims against

UTA under Title VI and Title IX, and she is not entitled to recover the injunctive relief and punitive

damages that she seeks. For these reasons, the undersigned RECOMMENDS that Judge Pittman

GRANT the Defendants’ Motion for Summary Judgment (ECF No. 88).




                                                 13
       A copy of these findings, conclusions, and recommendation shall be served on all parties

in the manner provided by law. Any party who objects to any part of these findings, conclusions,

and recommendation must file specific written objections within 14 days after being served with

a copy. See 28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b)(1). In order to be specific, an

objection must identify the specific finding or recommendation to which objection is made, state

the basis for the objection, and specify the place in the magistrate judge’s findings, conclusions,

and recommendation where the disputed determination is found. An objection that merely

incorporates by reference or refers to the briefing before the magistrate judge is not specific.

Failure to file specific written objections will bar the aggrieved party from appealing the factual

findings and legal conclusions of the magistrate judge that are accepted or adopted by the district

court, except upon grounds of plain error. See Douglass v. United Services Auto. Ass’n, 79 F.3d

1415, 1417 (5th Cir. 1996) (en banc).

       SIGNED on May 24, 2021.



                                                 ______________________________________
                                                 Hal R. Ray, Jr.
                                                 UNITED STATES MAGISTRATE JUDGE




                                                14
